SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July13, 2011 ENTECHSOLAR, INC. (Exact Name of Registrant as specified in charter) Delaware 001-34592 33-0123045 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 13301 Park Vista Boulevard, Suite 100, Fort Worth, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:817/ 224-3600 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ()Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ()Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ()Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ()Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM1.01.ENTRY INTO A MATERIAL DEFINITIVE AGREEMENT. On July 13, 2011, Entech Solar, Inc. (the “Company”) and The Quercus Trust (“Quercus”) entered into Stock Purchase Agreements (the “Purchase Agreements”) pursuant to which Quercus purchased an aggregate of (i) 4,375,000 shares of the Company’s common stock, par value $0.001 per share, at a price of $0.08 per share, for an aggregate purchase price of $350,000; and (ii) 4,285,715shares of the Company’s common stock, par value $0.001 per share, at a price of $0.07 per share, for an aggregate purchase price of $300,000.In each case, the purchase price per share represents the closing price of the Company’s common stock on the date Quercus transferred funds to the Company, and in each case suchfunds were held in escrow pending closing of the share issuance. The preceding discussion is qualified in its entirety by, and is subject to, the full text of the Purchase Agreements, which are filed as Exhibits 10.1, 10.2, 10.3, 10.4 and 10.5 to this Current Report on Form 8-K and are incorporated by reference herein. Quercus is a family trust of which David Gelbaum is a trustee.Mr. Gelbaum is the Chief Executive Officer of the Company and Chairman of its Board of Directors.After the issuance of the shares referred to above, Quercus will beneficially own approximately 40.72% of the voting power of the Company’s outstanding securities. In connection with the foregoing issuance, the Company relied upon the exemption from securities registration afforded by Rule 506 of Regulation D as promulgated under the Securities Act of 1933, as amended (the “Securities Act”) and/or Section 4(2) of the Securities Act. No advertising or general solicitation was employed in offering the securities.The offering and sale was made to a single person, who is an accredited investor, and transfer is restricted by the Company in accordance with the requirements of the Securities Act. ITEM 3.02UNREGISTERED SALES OF EQUITY SECURITIES. The disclosure in Item 1.01 of this Form 8-K is incorporated by reference into this Item 3.02. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. Exhibits. Exhibit Number Description of Exhibit Stock Purchase Agreement dated July 13, 2011, by and between Entech Solar, Inc. and The Quercus Trust. Stock Purchase Agreement dated July 13, 2011, by and between Entech Solar, Inc. and The Quercus Trust. Stock Purchase Agreement dated July 13, 2011, by and between Entech Solar, Inc. and The Quercus Trust. Stock Purchase Agreement dated July 13, 2011, by and between Entech Solar, Inc. and The Quercus Trust. Stock Purchase Agreement dated July 13, 2011, by and between Entech Solar, Inc. and The Quercus Trust. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTECH SOLAR, INC. By: /s/ Shelley Hollingsworth Chief Financial Officer Dated: July 13, 2011 Exhibits. Exhibit Number Description of Exhibit Stock Purchase Agreement dated July 13, 2011, by and between Entech Solar, Inc. and The Quercus Trust. Stock Purchase Agreement dated July 13, 2011, by and between Entech Solar, Inc. and The Quercus Trust. Stock Purchase Agreement dated July 13, 2011, by and between Entech Solar, Inc. and The Quercus Trust. Stock Purchase Agreement dated July 13, 2011, by and between Entech Solar, Inc. and The Quercus Trust. Stock Purchase Agreement dated July 13, 2011, by and between Entech Solar, Inc. and The Quercus Trust.
